DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 69 recites the limitation “the struts and the hub monolithically formed” in line 4 of the claim, however this is not described in the specification and are therefore new matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52-61, 63, 64, 66-68, 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khairkhahan et al (US 20130023985).
Regarding claim 52, Khairkhahan et al (hereafter Khairkhahan) discloses a method of using an implantable coaptation assistance device (coaptation enhancement element), comprising: positioning an implant over a posterior leaflet of a mitral valve (paragraph 0070, 0071, 0121), the implant comprising a hub (paragraph 0108, helical anchors engaged via hub) and a plurality of struts (paragraph 0100) extending circumferentially around the hub (figure 10E, paragraph 0100, struts are within figure shown and struts would extend circumferentially around anchors 886), the struts and the hub integrally formed (paragraph 0100), the hub carrying a helical anchor (figure 10E); positioning the hub of the implant on the annulus of the mitral valve; and rotating the helical anchor relative to the hub and into the annulus (paragraph 0103)
Regarding claim 53, Khairkhahan discloses all of the limitations set forth in claim 52, further comprising carrying the implant to the heart with a delivery catheter (delivery catheter, 930, paragraphs 0122,  0129)
Regarding claim 54, Khairkhahan discloses all of the limitations set forth in claim 53, wherein the delivery catheter is torqueable and deflectable (paragraph 0122, 0123).
Regarding claim 55, Khairkhahan discloses all of the limitations set forth in claim 53, wherein the delivery catheter and the implant comprise matching features that enable the delivery catheter and the implant to be locked temporarily (paragraph 0140).
Regarding claim 56, Khairkhahan discloses all of the limitations set forth in claim 53, wherein the delivery catheter couples with the hub (figures 17B, 17C, paragraph 0140).
Regarding claim 57, Khairkhahan discloses all of the limitations set forth in claim 53, wherein the delivery catheter couples with the hub by a suture (950, paragraph 0123, figure 17B).
Regarding claim 58, Khairkhahan discloses all of the limitations set forth in claim 57, further comprising controlling the tension of the suture to hold the hub securely to the delivery catheter (paragraph 0123, 0139).
Regarding claim 59, Khairkhahan discloses all of the limitations set forth in claim 52, further comprising folding the implant for delivery (paragraph 0100)
Regarding claim 60, Khairkhahan discloses all of the limitations set forth in claim 52, wherein as the implant opens, the implant assumes a shape memory shape (shape maintained upon placement, but reduced configuration for deployment, paragraph 0100).
Regarding claim 61, Khairkhahan discloses all of the limitations set forth in claim 52, further comprising engaging passive hooks of the implant with tissue (880, paragraph 0110).
Regarding claim 63, Khairkhahan discloses all of the limitations set forth in claim 52, further comprising determining how far the anchor has traveled (paragraph 0126, 0142, determine position of anchor)
Regarding claim 64, Khairkhahan discloses all of the limitations set forth in claim 52, further comprising commissure anchoring (880, paragraph 0110).
Regarding claim 66, Khairkhahan discloses all of the limitations set forth in claim 52, wherein the implant comprises a coaptation assistance body (valve body), wherein the coaptation assist body comprises a first surface and a second surface, opposed to the first surface (paragraph 0100)
Regarding claim 67, Khairkhahan discloses all of the limitations set forth in claim 52, wherein the plurality of struts comprise a shape memory material (paragraph 0100).
Regarding claim 68, Khairkhahan discloses all of the limitations set forth in claim 52, wherein the plurality of struts comprise nitinol (paragraph 0100).
Regarding claim 71, Khairkhahan discloses a method of anchoring an implant comprising: positioning an implant, the implant comprising a hub (paragraph 0108, helical anchors engaged via hub) and a plurality of struts (paragraph 0100) extending circumferentially around the hub (figure 10E, paragraph 0100, struts are within figure shown and struts would extend circumferentially around anchors 886), the struts and the hub integrally formed (paragraph 0097, 0100), wherein at least one strut of the plurality of struts extends from the hub to a distal end of the implant (paragraph 0100), wherein the implant is wider near a proximal end of the implant than a distal end of the implant (figure 10E); positioning the hub of the implant on the annulus of the mitral valve; and driving an anchor relative to the hub and into the annulus (paragraph 0103). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al (US 20130023985) as applied to claim 52 above, and further in view of Khairkhahan et al (US 20120197388).
Regarding claim 62, Khairkhahan discloses all of the limitations set forth in claim 52, but does not disclose the hub comprises a site about which a helical structure of the anchor may wrap around. However, Khairkhahan et al (US 20120197388, hereafter Khairkhahan ‘388) discloses a method of using a hub for engaging a helical anchor of an implantable coaptation device comprising a site about which a helical structure of the anchor may wrap around (paragraph 0081) to facilitate advancement of the helical anchor into tissue. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a site about which the helical structure of the anchor may wrap around in order to facilitate advancement of the helical anchor into tissue, since Khairkhahan teaches an art-recognized equivalent hub at the time of the invention and it has been held that mere substitution of art-recognized equivalents involves routine skill in the art. 
Claims 65, 69, and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al (US 20130023985).
Regarding claim 65, Khairkhahan discloses all of the limitations set forth in claim 52, but does not specifically teach the helical tissue anchor comprises fluoroscopic markers. However, Khairkhahan further teaches using fluoroscopic imaging for deployment of the anchor (paragraph 0126). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to include fluoroscopic markers on the helical tissue anchors in order to allow them to show up on fluoroscopic imaging for determining proper placement and deployment of the anchors, as taught as desirable by Khairkhahan. 
Regarding claim 69, Khairkhahan discloses a method of anchoring an implant comprising: positioning an implant over a heart of a patient (paragraph 0070, 0071, 0121),  the implant positioned with a delivery catheter (delivery catheter, 930, paragraphs 0122, 0129), the implant comprising a hub (paragraph 0108, helical anchors engaged via hub) and a plurality of struts (paragraph 0100) extending circumferentially around the hub (figure 10E, paragraph 0100, struts are within figure shown and struts would extend circumferentially around anchors 886), the struts and the hub integrally formed (paragraph 0100), wherein the implant comprises a proximal end (890 side of implant) and a distal end (866 side of implant), wherein the hub (hub associated with 886) is located proximally; positioning the hub of the implant on the annulus of the mitral valve; and driving an anchor relative to the hub and into the annulus (paragraph 0103). Khairkhahan teaches integrating the anchor hubs with the struts  and the superior edge of the implant (paragraph 0097), but does not specifically disclose that the struts and the hub are monolithically formed. However, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the hub monolithically formed with the struts, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 70, Khairkhahan discloses all of the limitations set forth in claim 69, wherein a portion of the anchor is configured to be passed through a distal end of the hub and toward the distal end of the implant to drive a tip of the anchor into tissue (paragraph 0102, 0103, figure 9, 11B, anchor passes through hub). 
Regarding claim 71, A method of anchoring an implant comprising: positioning an implant, the implant comprising a hub and a plurality of struts extending circumferentially around the hub, the struts and the hub integrally formed, wherein at least one strut of the plurality of struts extends from the hub to a distal end of the implant, wherein the implant is wider near a proximal end of the implant than the distal end of the implant; positioning the hub of the implant relative to an annulus of a heart valve; and rotating the anchoring relative to the hub and into the annulus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771